PER CURIAM
Plaintiff, an inmate at Eastern Oregon Correctional Institution, appeals from the dismissal of his claim for habeas corpus relief after the trial court granted defendant’s ORCP 21 A(l) motion to dismiss for lack of subject matter jurisdiction. Because “any motion practice other than an ORS 34.680 motion to strike is inappropriate in habeas corpus actions,” the trial court erred in entertaining defendant’s motion to dismiss. Bedell v. Schiedler, 307 Or 562, 566, 770 P2d 909 (1989); Lane v. Maass, 98 Or App 75, 778 P2d 503 (1989).
Reversed and remanded.